Citation Nr: 0321326	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple right rib 
fractures as secondary to a service connected right ankle 
disability.

2.  Entitlement to service connection for the residuals of a 
right ring finger injury as secondary to service connected 
residuals of a concussion with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has been service connected for a right ankle 
disability since December 1946.  

2.  The veteran fell into a manhole in April 1987 and 
sustained a fracture of right ribs eight through twelve.  

3.  There is no contemporaneous evidence to show that the 
veteran's service connected right ankle disability caused the 
fall which resulted in the fracture of his right ribs, and no 
medical evidence of giving way of the right ankle until 
approximately nine years after the right rib injury.  

4.  The veteran has been service connected for the residuals 
of a concussion with headaches since February 1989.  

5.  The veteran sustained an injury to his right ring finger 
in March 1990 when he sustained lacerations from a grinder.  

6.  Medical and other records from 1990 indicate that the 
veteran states he placed his hand on the grinder in an 
attempt to steady himself after experiencing a dizzy spell. 

7.  The evidence is in relative equipoise as to whether the 
dizzy spell that preceded the veteran's finger injury was due 
to a service connected disability.  


CONCLUSIONS OF LAW

1.  Multiple right rib fractures were not incurred due to or 
as the result of a service connected right ankle disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.310(a) (2002).  

2.  Resolving reasonable doubt in favor of the veteran, it is 
concluded that the residuals of a right ring finger injury 
were incurred due to the service connected residuals of a 
concussion with headaches.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has sustained new disabilities 
as a result of disabilities for which service connection has 
already been established.  He states that his service 
connected right ankle disability caused him to stumble and 
fall into a hole.  Five of the ribs on the right side of his 
body were broken as a result of this fall.  The veteran 
further argues that the residuals of his service connected 
concussion include occasional dizzy spells.  It was during 
one of these spells that he placed his hand on a grinder to 
steady himself, and cut his right ring finger.  The veteran 
says that he is currently unable to bend this finger, which 
makes him unable to work.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In June 2001, 
the veteran was provided with a letter which specifically 
informed him what must be shown to prevail in his claims, 
what evidence would be obtained by VA, what evidence it was 
his responsibility to submit, and what assistance would be 
provided by VA in obtaining the evidence.  The RO responded 
by either obtaining or attempting to obtain all medical 
records that have been identified by the veteran.  Any 
records that were not obtained were identified as no longer 
available by the doctors who treated the veteran.  The 
veteran has submitted statements and medical records in 
support of his claims, and provided testimony at a January 
2002 hearing.  

Under the circumstances, the Board concludes that the duties 
to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, 
evidence of a medical nature must be presented to support the 
alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Rib Injury

The veteran contends that his right ankle disability caused 
him to fall and fracture five of his right ribs.  

The record indicates that entitlement to service connection 
for the residuals of an ankle sprain was established in a 
December 1946 rating decision.  This disability was evaluated 
as zero percent disabling.  A December 1996 rating decision 
increased the evaluation for this disability to the current 
20 percent rating, effective from May 1996.  

The veteran was afforded a VA examination in June 1984.  
Although the veteran noted a variety of disabilities at this 
time, including problems with his back and right arm, he did 
not express any complaints concerning his right ankle.  

Private medical records dated April 1987 show that the 
veteran was treated for an injury to his ribs after a fall at 
work.  The history of the injury stated that the veteran had 
fallen into a manhole.  An X-ray study conducted at this time 
revealed fractures of the right ribs, eight through twelve. 

The veteran was afforded a VA examination in July 1996.  He 
was noted to have sustained a right ankle injury in December 
1943 during active service.  Since leaving service, the 
veteran said that he noticed trouble on uneven terrain, and 
had sustained a number of eversion injuries to the right 
ankle.  Following the examination, the impression included 
probable perineal tendonitis with perineal weakness and 
recurrent ankle sprains, and history of ankle sprain versus 
fracture.  

At a January 1997 VA neurological evaluation, the veteran 
gave a history of an injury to his right ankle during 
service.  Since that time, he has experienced trouble with 
his ankle giving way, and with ankle weakness.  He reported 
that at times his ankle would just give way and cause him to 
stumble.  

The veteran underwent a VA examination of the joints in March 
1997.  The history of the injury in service was noted.  The 
veteran was said to work as a tool and dye maker, which 
required him to remain on his feet for much of the time.  
This caused him to develop a rather painful right ankle.  The 
veteran complained of recurrent ankle sprains, and he walked 
preferentially on the lateral aspect of his right foot.  He 
occasionally had giving away episodes.  

At a January 2002 hearing, the veteran testified that he had 
sustained his injury to his ribs while in a supply room at 
work.  He noted that the building was old, and that the floor 
was made of cement which was beginning to crumble.  The 
veteran stated that his right ankle turned on the uneven 
surface.  He happened to be near an opening in the floor, and 
he fell into the opening up to his armpits.  It was later 
determined that he had broken five of his ribs.  The veteran 
testified that he currently experienced aches and pains in 
his right side, which were increased in cold weather.  See 
Transcript.  

The Board is unable to find that the evidence supports 
entitlement to service connection for the residuals of an 
injury to the right ribs secondary to the veteran's service 
connected right ankle disability.  The evidence does not 
establish that the veteran's fall and subsequent injury were 
caused by his service connected right ankle disability.  In 
order to prevail in his claim, the veteran must present 
evidence of a medical nature to support the alleged causal 
relationship between his service-connected right ankle 
disability and his right rib disability, but he has failed to 
do so.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The veteran testified that his right ankle gave way and 
caused him to fall into an opening in the floor of the supply 
room.  However, the veteran was relying on memories that were 
nearly 15 years old when he appeared at this hearing.  The 
veteran also testified that the floor of the supply room in 
which he fell was old and uneven, and the Board notes that 
this describes conditions which could potentially be 
hazardous even if he did not have a previous ankle injury.  
The June 1984 VA medical examination did not include any 
complaints from the veteran regarding his right ankle, and 
there are no post service medical records prior to the injury 
which show complaints of the ankle giving way.  

The only contemporaneous medical records regarding the injury 
to the right ribs are the April 1987 records which simply 
note that the veteran fell into a manhole.  There is no 
indication that the veteran told his doctor or anyone else at 
the time of his injury that his fall was caused by his right 
ankle.  While VA medical records beginning in July 1996 have 
noted instability and giving way of the right ankle, the 
earliest of these records are dated more than nine years 
after the veteran's rib injury.  Furthermore, although the 
veteran has told several doctors about his complaints of 
giving way by his right ankle after July 1996, he did not 
indicate to any of them that this had ever been the cause of 
any an injury prior to his current claim.  

In view of the foregoing, the Board considers the silence in 
any record prior to and for many years after the 1987 fall 
regarding any link between the veteran's service connected 
disability and any loss of balance to be more probative that 
the veteran's current contentions of such a link.  
Accordingly, a basis upon which to establish service 
connection for right rib fractures as secondary to service 
connected disability has not been presented and the appeal is 
denied.  




Right Ring Finger

The veteran states that his service connected concussion 
residuals caused him to become dizzy and faint at work, and 
that when he reached out to steady himself, he placed his 
hand on a grinder and injured himself.  

The veteran is service connected for several disabilities 
that involve his head.  The December 1946 rating decision 
established service connection for small superficial scars of 
the scalp and assigned a zero percent evaluation for this 
disability.  A September 1989 rating decision established 
entitlement to service connection for the residuals of 
fragment wounds to the skull with retained foreign bodies, 
and assigned a 10 percent evaluation for this disability, 
effective from February 1989.  Entitlement to service 
connection for headaches as a residual of the veteran's 
service connected head wounds was established in a March 1994 
Board decision.  An April 1994 rating decision characterized 
this disability as the residuals of a concussion with 
headaches, and assigned a 10 percent evaluation, effective 
from February 1989.  In a June 1998 rating decision, the 
evaluation for the residuals of the veteran's concussion was 
increased to 50 percent, effective from December 1996.  A 
total rating based on individual unemployability was also 
established at this time, and currently remains in effect.  

March 1990 records show that the veteran was seen after an 
injury to the fourth digit of the right hand.  An X-ray study 
found that no fracture was identified.  

Private medical records dated April 1990 show that the 
veteran had sustained a laceration from a grinder of the 
proximal interphalangeal joint in March 1990.  The extensor 
mechanism was lacerated.  The diagnosis was laceration of the 
extensor tendon of the right fourth finger.  Additional April 
1990 records indicate that the veteran underwent repair of 
the extensor tendon mechanism, and repair of buttonhole of 
the right fourth finger.  

In a May 1990 letter, a private doctor noted that he had 
examined the veteran.  The veteran was an employee of a 
machine shop who sustained a grinder injury to the dorsum of 
the right ring finger.  His wounds had initially been soaked 
and dressed.  In April 1990, the veteran underwent an 
extensor reconstruction, and a pin was placed.  The veteran 
was said to have a buotonniere deformity of the right ring 
finger secondary to a grinder injury, assumed extensor tendon 
injury, and subsequent surgery complicated by infection.  The 
doctor believed that the veteran would develop an extensive 
extensor lag.  

In a July 1990 letter, the veteran's private doctor stated 
that his records did not reflect what caused the veteran's 
fall, "i.e., if patient was dizzy or faint or nauseated 
etc."  

A July 1990 letter from the veteran's insurance company 
states that when the veteran's claim for worker's 
compensation was reported to them, it was said that the 
veteran became dizzy and gripped for something, which caused 
him to cut his hand on the grinding wheel.  The previous 
report of the insurance company had not mentioned this 
because the cause of the accident was not relevant to the 
insurance claim.  

A letter written on behalf of the veteran by a private doctor 
was received in June 1993.  The veteran reported suffering 
from headaches, blurred vision, and dizziness, which he 
attributed to his shrapnel injury.  After a review of the 
veteran's medical history, the doctor indicated that it could 
not be proven or disproven that these symptoms were the 
result of the veteran's injuries, and that it was not an 
unreasonable leap to say that his headaches were the result 
of the injury.  

At the January 2002 hearing, the veteran testified that he 
was building a die from a blueprint with the help of a 
grinder at the time of the injury to his right ring finger.  
He stated that the object he was grinding produced a 
tremendous amount of smoke, and as he did not have any 
breathing apparatus he became dizzy and started to fall.  He 
then grabbed for the machine to stabilize himself, but his 
finger was sucked beneath the grinder.  Currently, he had 
problems using his finger, and was unable to do things that 
required a delicate touch.  The veteran could not straighten 
his finger, and it would hurt if he tried.  The veteran noted 
that his service connected disability caused him to have 
headaches or dizziness about three times each week, and that 
he continued to have this problem.  See Transcript.  

The Board finds that with the resolution of reasonable doubt 
in favor of the veteran,  entitlement to service connection 
for the residuals of an injury to the right ring finger is 
warranted.  The medical evidence establishes that the veteran 
sustained an injury to his right ring finger in March 1990, 
and that he now has chronic residuals as a result of this 
injury.  Although the medical records from March 1990 do not 
mention that the veteran's injury was caused by a dizzy 
spell, statements from the veteran's insurance company and 
from a private doctor dated July 1990 indicate that the 
veteran had reported the dizzy spell either at the time of 
the injury or shortly thereafter.  The Board finds that this 
constitutes credible medical evidence that the veteran 
experienced a dizzy spell, and that this led to his injury.  

As to linking dizzy spells to the veteran's service connected 
concussion residuals, the board notes there is no medical 
opinion specifically attributing that complaint to the 
service connected disability.  That link, however, may be 
reasonably inferred by the physician who wrote in July 1993 
it was reasonable to link the veteran's headache complaints 
to the service injury.  This is so if one reads that doctor's 
comments as meaning to include as a component of 
"headaches," all the subjective complaints the veteran 
reported, among which was dizziness.  This is not an 
unreasonably reading of this opinion, particularly in light 
of the VA Schedule for Rating for Disabilities which 
recognizes dizziness as one of the common subjective 
complaints stemming from a brain trauma.  Moreover, although 
the veteran's testimony suggests that his dizzy spell may 
have been caused by smoke from the object he was grinding, he 
has consistently maintained elsewhere that he experienced 
occasional dizzy spells, and that he believed these to be the 
result of his injury in service.  

Under the unique circumstances of this case, the Board 
concludes that there is an approximate balance of positive 
and negative evidence regarding the veteran's claim.  
Therefore, the benefit of the doubt is resolved in his favor, 
and entitlement to service connection for the residuals of an 
injury to the right ring finger secondary to his service 
connected residuals of a concussion is warranted. 


ORDER

Entitlement to service connection for multiple right rib 
fractures as secondary to a service connected right ankle 
disability is denied. 

Entitlement to service connection for the residuals of a 
right ring finger injury as secondary to service connected 
residuals of a concussion with headaches is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

